DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 1590587) in view of Crook (6773774).  If further description of the reference is needed see the PCT, full faith in the translation done by the PCT office is being applied, and as supported by the abstract of the reference.
	The reference to Wang discloses the recited tubular (Figure) comprising: a carbon steel main body (1) defining a flow passage, the carbon steel main body comprising an end (Figure, middle left), the carbon steel main body comprising a beveled edge (Figure) at the end; and a corrosion resistant cladding (3) deposited along an inner surface of the carbon steel main body (1}, the corrosion resistant cladding (3) extending from the end to a distance into the carbon steel main body (1}; and a galvanic protection system (4) configured to reduce galvanic corrosion between the carbon steel  and the corrosion resistant cladding (3). 
	With respect to the amended language, the reference to Wang discloses all of the recited structure with the exception of using an impressed cathodic protection system as the galvanic system.  The reference to Crook discloses that it is old and well known in the art that when using a galvanic system to protect against corrosion, a pipe can use either a sacrificial anode type system as the galvanic system or an impressed current cathode type of galvanic system, and that such are equivalent (col. 1, line 62 to col. 2, line 21 discusses this).  It would have been obvious to one skilled in the art to modify the sacrificial anode galvanic system in Wang by substituting the other type of known galvanic system of a cathodic type of impressed current system as suggested by Crook, where such teaches the equivalence of these two types of galvanic protection systems used are interchangeable and that such can be used to protect pipes against corrosion which is the same inventive concept and would lead to predictable results based on the teachings in Crook and is an alternate way to protect a pipe from corrosion which would provide beneficial results and insure the pipe did not corrode thereby saving replacement costs.
	With respect to claim 8, the end is a first end (figure, left pipe end can be first end), the corrosion resistant cladding is a first corrosion resistant cladding, and the distance is a first distance (figure), the carbon steel main body comprising a second end (any pipe segment has a second end when it’s straight as shown in the figure), the tubular further comprising: a second corrosion resistant cladding deposited along the inner surface, the second corrosion resistant cladding extending from the second end to a second distance into the carbon steel main body (the figure shows the right pipe section which would be the other end of the next pipe section, so essentially the figure shows an end from two different pipes but since the pipes are connected end to end in a series of pipe segments would represent what is provided at each end of a single pipe section).  
	With respect to claim 10, the carbon steel main body comprises a beveled edge at the second end (the figure shows the ends of two pipes each have tapered ends which would lead to each pipe section having beveled ends).  

Claim(s) 1-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rocher (8366351) in view of Owen (2009/0252986).   The reference to Rocher discloses the recited tubular (title/abstract set forth a pipe which is a tubular) comprising:
a carbon steel main body 2a-d (figs 3A,B; col 13, lines 19-48 set forth carbon steel) defining a flow passage (see figs 3A,B showing an open flow path through the tubular), the carbon steel main body comprising an end (fig 3A shows ends and a taper to the ends), the carbon steel main body comprising a beveled edge at the end (fig 3A shows a taper which is a beveled end; also figs 6A,B, and 7C); and
 corrosion resistant cladding (5 in figs 3B and 7C) deposited along an inner surface of the carbon steel main body (figs 3B and 7C show 5 along the main body inner surface), the corrosion resistant cladding extending from the end to a distance into the carbon steel main body (fig 7C shows a distance covered by 5); and
a galvanic protection system 62  configured to reduce galvanic corrosion between the carbon steel and the corrosion resistant cladding (col 13, lines 25-53 discuss the galvanic corrosion protection the linings 62 provide which makes them a galvanic protection system).
With respect to the amended language, the reference to Rocher discloses all of the recited structure with the exception of using an impressed cathodic protection system as the galvanic system.  The reference to Owen discloses that it is old and well known in the art that when using a galvanic system to protect against corrosion, a pipe can use either a corrosion resistant coating type system as the galvanic system or an impressed current cathode type of galvanic system, and that such are equivalent ([0007]).  It would have been obvious to one skilled in the art to modify the coating type galvanic system in Rocher by substituting the other type of known galvanic system of a cathodic type of impressed current system as suggested by Owen, where such teaches the equivalence of these two types of galvanic protection systems used are interchangeable and that such can be used to protect pipes against corrosion which is the same inventive concept and would lead to predictable results based on the teachings in Owen and is an alternate way to protect a pipe from corrosion which would provide beneficial results and insure the pipe did not corrode thereby saving replacement costs.
With respect to claim 2, an epoxy or glass-flake coating along an interior surface of the tubular (col 14 lines 14-33 discuss the use of adhesives which can be epoxy and used to hold liners in place which would require the epoxy coating being along an interior surface).
With respect to claim 3, the distance into the carbon steel main body that the corrosion resistant cladding extends is substantially four to seven inches (col 16, lines 4-5 discuss the length of anti-corrosion cladding 5 being 150-250mm which converts to 5.9-9.8in which overlaps the recited range).
With respect to claim 4, the corrosion resistant cladding comprises alloy 625 (col 13, lines 25-36 discuss the corrosion resistant cladding 5 and discusses the use of Inconel 625 which is an alloy 625).
With respect to claim 5, an inner surface of the corrosion resistant cladding smoothly transitions to the inner surface of the carbon steel main body (figures 4b-e show a taper in layer 4 of the corrosion resistant cladding toward the inner surface of the main body and this would lead to a smooth transition).
With respect to claim 6, the corrosion resistant cladding is deposited as a weld overlay (figs 3A, 6B show 61 overlapping the weld so is an overlay for the weld and is also considered to be made from the alloy 625; col 13, lines 18-48 suggest this).
With respect to claim 8, the end is a first end, the corrosion resistant cladding is a first corrosion resistant cladding, and the distance is a first distance, the carbon steel main body comprising a second end, the tubular further comprising: a second corrosion resistant cladding deposited along the inner surface, the second corrosion resistant cladding extending from the second end to a second distance into the carbon steel main body (as set forth in the drawings, there are several sections of pipe connected together with welds end to end and they are provided with corrosion resistant cladding, and as suggested at least in figure 7C there are beveled ends to the pipes, different sections of cladding 5 that extend distances along carbon steel pipe sections 3a and 3b which covers this claim language).
With respect to claim 9, the first distance and the second distance are substantially the same (as seen in fig 7C the distances of 5 on each pipe interior are seen to be substantially the same).
With respect to claim 10, the carbon steel main body comprises a beveled edge at the second end (as shown in the figures 3A, 6A,B and 7C each end of the pipe sections are beveled for purposes of welding the pipe ends together).
With respect to claim 11, a method of manufacturing a tubular comprising (the reference teaches providing the above structure which meets the method steps for the same reasons as above for the article claims): receiving a carbon steel tubular body with an end 2a-d (figs 3A,B; col 13, lines 19-48 set forth carbon steel, and the figures show ends to the pipes); depositing a corrosion resistant cladding along an inner surface of the tubular (5 in figs 3B and 7C; figs 3B and 7C show 5 along the main body inner surface; col 13 line 18 to col 14 line 13 discussed the cladding and using a plasma method which is a deposit method to provide the corrosion resistant cladding), the corrosion resistant cladding extending a distance along the inner surface from the end (fig 7C shows this); and depositing an epoxy coating along the inner surface of the carbon steel tubular body and along an inner surface of the corrosion resistant cladding (col 14, lines 14-34 discusses coating with an adhesive and such can be epoxy and would be provided on the interior to attach the liners to the inside of the pipe); and reducing galvanic corrosion between the carbon steel and the corrosion resistant cladding by a galvanic protection system (col 13, lines 25-53 discusses 62 can provide galvanic protection which makes it a galvanic protection system). With respect to the amended language, the reference to Rocher discloses all of the recited structure with the exception of using an impressed cathodic protection system as the galvanic system.  The reference to Owen discloses that it is old and well known in the art that when using a galvanic system to protect against corrosion, a pipe can use either a corrosion resistant coating type system as the galvanic system or an impressed current cathode type of galvanic system, and that such are equivalent ([0007]).  It would have been obvious to one skilled in the art to modify the coating type galvanic system in Rocher by substituting the other type of known galvanic system of a cathodic type of impressed current system as suggested by Owen, where such teaches the equivalence of these two types of galvanic protection systems used are interchangeable and that such can be used to protect pipes against corrosion which is the same inventive concept and would lead to predictable results based on the teachings in Owen and is an alternate way to protect a pipe from corrosion which would provide beneficial results and insure the pipe did not corrode thereby saving replacement costs.
With respect to claim 12, depositing the corrosion resistant cladding comprises weld overlay (as seen in figs 3A and 6B corrosion resistant cladding 61 overlays the weld; see description above).
With respect to claim 14, the corrosion resistant cladding comprises alloy 625 (col 13, lines 25-36 discuss the corrosion resistant cladding 5 and discusses the use of Inconel 625 which is an alloy 625) .
With respect to claim 15, beveling the end of the carbon steel tubular body (figs 3A, 6A,B, 7C show the ends can be beveled for the welding of pipe sections end to end). 
With respect to claim 16, carbon steel tubular body is a first carbon steel tubular body, the method further comprising: receiving a second carbon steel tubular body substantially identical to the first carbon steel tubular body; adding a bevel to the end of the first carbon steel tubular body; adding a bevel to an end of the second carbon steel tubular body; and welding the first carbon steel tubular to the second carbon steel tubular at the bevel of the first carbon steel tubular and the bevel of the second carbon steel tubular (as set forth in the drawings, there are several sections of pipe connected together with welds end to end and they are provided with corrosion resistant cladding, and as suggested at least in figure 7C there are beveled ends to the pipes, different sections of cladding 5 that extend distances along carbon steel pipe sections 3a and 3b which covers this claim language).
With respect to claim 19, the weld comprises a second corrosion resistant alloy (the welds 4 are described as being a corrosion resistant alloy, and since there are more than one weld along the pipe length the second can be considered as a second weld made of a second material where the claim does not require the second weld material to be different from a first; col 13, lines 25-30 set forth the weld material is a weld of corrosion resistant alloy the same as grade 625 alloy).
With respect to claim 20, the second corrosion resistant alloy is metallurgically compatible with the carbon steel and the corrosion resistant cladding (since the second alloy is not considered different it is considered to be compatible in the same way as the weld discussed above; since col 13, lines 6-48 discuss the alloy 625 is used in combination with the carbon steel pipe and corrosion resistant cladding that the weld being of the same material would equally be metallurgically compatible with these materials since they are recited as used in combination with one another to help prevent corrosion).
With respect to claims 7 and 13, the corrosion resistant cladding comprises two layers of weld overlay, the reference teaches a single layer weld overlay, however, providing a second layer to the overlay such as in a second overlay is merely a choice of mechanical expedients where it is considered that a mere duplication of parts is within the abilities of one skilled in the art, and it would have been obvious to one skilled in the art to modify the weld overlay in Rocher by providing a second overlay as such is merely a duplication of parts which is an obvious choice of mechanical expedients and providing a second overlay would insure the weld was even better protected than a single overlay would provide. 

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rocher in view of Owen as applied to claims 1-16 and 19-20 above, and further in view of Barnes (2018/0119850).
With respect to claim 17, welding the first carbon steel tubular to the second carbon steel tubular comprises using a girth weld (the welds 4 shown in the figures such as fig 3A are shown to go around the outside of the pipe ends to connect them together which is around the girth of the pipe and are considered girth welds even though the reference doesn’t specifically recite this).
With respect to claim 18, the girth weld is a full penetration weld (as set forth above the welds 4 are believed to be girth welds and as seen in at least figure 3A it goes through the entire thickness of the pipe wall and therefore is considered to be a full penetration girth weld).
As set forth above Rocher as modified appears to teach a girth weld that is a full penetration weld, however, doesn’t specifically call the weld this, even though it is shown.  The reference to Barnes discloses that it is old and well known in the art to form a butt weld between ends of pipes where such a weld is a girth weld [0061] for a carbon steel pipe 7,9 with a liner 11,13.  It would have been obvious to one skilled in the art to modify the weld used in Rocher as modified to be a girth weld as suggested by Barnes and as set forth above such a weld as seen in Rocher is a full penetration weld, where using a girth weld is old and known to connect ends of carbon steel pipe together to form a pipeline as taught by Barnes and would insure an adequate connection of the pipe ends to prevent failure.  

Claim 21 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Rocher in view of Wu (CN 105952985) and Owen.  The reference Rocher teaches all of the recited structure above which is what is claimed in claim 21 and described above, with the exception of using a glass flake coating on the interior surface of the pipe.  The reference to Wu is described in the PCT, and full faith is put into the translation provided in the abstract of Wu which sets forth that it is old and well known to coat steel pipes with an epoxy glass scale anti-corrosion layer, where it is considered a glass scale material is a form of glass flake that is scale like.  It would have been obvious to one skilled in the art to modify the anticorrosion coating disclosed in Rocher by substituting or additionally providing an anticorrosion coating that is made from a glass scale or glass flake material as suggested by Wu where such is a known anticorrosion coating used to coat steel pipes to protect against corrosion and a pipeline, and such would help prevent premature failure of the pipe due to corrosion thereby saving repair costs.
With respect to the amended language, the reference to Rocher discloses all of the recited structure with the exception of using an impressed cathodic protection system as the galvanic system.  The reference to Owen discloses that it is old and well known in the art that when using a galvanic system to protect against corrosion, a pipe can use either a corrosion resistant coating type system as the galvanic system or an impressed current cathode type of galvanic system, and that such are equivalent ([0007]).  It would have been obvious to one skilled in the art to modify the coating type galvanic system in Rocher by substituting the other type of known galvanic system of a cathodic type of impressed current system as suggested by Owen, where such teaches the equivalence of these two types of galvanic protection systems used are interchangeable and that such can be used to protect pipes against corrosion which is the same inventive concept and would lead to predictable results based on the teachings in Owen and is an alternate way to protect a pipe from corrosion which would provide beneficial results and insure the pipe did not corrode thereby saving replacement costs.

Response to Arguments
Applicant's arguments filed April 22, 2022 have been fully considered but they are not persuasive. The arguments are persuasive with respect to the new claim language overcoming the anticipation rejection, but there are new references used above to teach the amendment limitations that were added for both Rocher and Wang references and that impressed cathodic current systems are known to be galvanic protection systems equivalent to sacrificial anode and coating galvanic systems.  Therefore the arguments are essentially moot in  light of the new references that teach the amended claim language limitations, therefore the amendment does not overcome the prior art of record in light of the new references and the rejections above would stand.  Since the references used are new, and applicants have not had a chance to consider the teachings of the reference, the examiner feels an interview at this time would not be prudent since applicants would need to be given time to consider the teachings of the new references and formulate any additional arguments and/or amendments attempting to overcome their teachings.  The examiner will grant an interview upon request at a later date once applicants have had a chance to review the references and rejections above, and further the original rejection has been modified with new references which leads to a new rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Townsend, Patil, and Heimann disclosing state of the art galvanic protection systems including using impressed current systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH